Citation Nr: 0509689	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-03 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
April 3, 2003.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1986 to 
April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's request for an 
extension of his delimiting date for receipt of Chapter 30 
educational benefits.  A Notice of Disagreement was received 
in December 2003.  A Statement of the Case was issued in 
February 2004, and a timely appeal was received later that 
same month.  


FINDINGS OF FACT

1.  The veteran was on active duty from July 24, 1986 to 
April 3, 1993.

2.  The basic 10-year period within which the veteran must 
have used his Chapter 30 benefits ended April 3, 2003.

3.  The veteran was not prevented from initiating or 
completing a program of education within the 10-year 
eligibility period because of a physical or mental 
disability.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
April 3, 2003, have not been met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active military service from July 24, 1986 to 
April 3, 1993.

The provisions of Chapter 30, Title 38 of the United States 
Code (Montgomery GI Bill), allow for educational assistance 
for members of the Armed Forces after their separation from 
military service.  Generally, veterans are provided a 10-year 
period of eligibility during which they are entitlement to 
use Chapter 30 educational assistance benefits.  38 U.S.C.A. 
§ 3031(a); 38 C.F.R. § 21.7050(a).  The 10-year period begins 
on the date of the veteran's last discharge from active duty 
of 90 days or more.  Id.  In the present case, the veteran's 
last period of active duty ended on April 3, 1993.  
Therefore, the 10-year period within which he must use his 
Chapter 30 benefits ended April 3, 2003.  

In January 2003, the veteran timely applied for an extension 
of the delimiting date.  38 C.F.R. §§ 21.7051(a), 
21.1032(c)(1).  VA shall grant an extended period of 
eligibility beyond the 10-year period when the veteran was 
prevented from initiating or completing the chosen program of 
education within the applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a)(2).  

The veteran initially contended that he was incapable of 
completing his education because he had been trying to gain 
custody of his two daughters in Chicago, and he had to attend 
court dates, claiming his absence from court would make him 
lose his parental rights.  In his Notice of Disagreement, 
however, the veteran claims that he was incapable of 
completing his education because he moved to Sandersville, 
Georgia in 1997 because of his father's illness, and the 
local technical college was not certified by VA until March 
1999.  The veteran also claimed that employment 
responsibilities required him to travel, not allowing him 
time to participate an educational program until he left that 
position in October 2000.  The veteran arguments are not 
prevailing.

Based upon the evidence of record, the Board finds 
entitlement to the payment of Chapter 30 educational benefits 
beyond April 3, 2003, is not warranted.  There is no basis in 
fact or law by which educational benefits may be paid beyond 
that date.  By law, educational benefits cannot be awarded 
beyond the 10-year delimiting period, unless certain 
exceptions to the controlling legal criteria have been met.  
The veteran has not presented any evidence that would show he 
falls within any of the enumerated exceptions.  Although the 
Board is sympathetic to the veteran's situations he states 
delayed completion of his education, the law binds it.  The 
Board has no authority to overturn or to disregard the very 
specific limitations on entitlement to Chapter 30 educational 
benefits.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

As a final matter, the Board notes that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
30).

In any event, the record reflects that the veteran was 
provided a letter in early 2003 after he filed a request for 
extension of the delimiting date, and that letter notified 
him of the information and evidence necessary to substantiate 
this claim.  The letter also advised him what information and 
evidence he must submit to support his claim, namely, any 
additional evidence and argument concerning the claim.  In 
this way, he was advised of the need to submit any evidence 
in his possession that pertains to the claim.  The Board 
finds that this letter complied with the notification 
requirements identified in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  


ORDER

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
April 3, 2003, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


